                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION



STATE FARM MUTUAL
AUTOMOBILE INS. CO.,

                                                                        Case No. 16-13040
       Plaintiff,
v.                                                                    HON. AVERN COHN

ELITE HEALTH CENTERS, INC., et al.,

       Defendants.

__________________________________/

            ORDER DENYING JAYSON ROSETT’S OBJECTIONS (Doc. 393)
                                 AND
      AFFIRMING THE MAGISTRATE JUDGE’S ORDER GRANTING THE ELITE
               DEFENDANTS’ MOTION TO COMPEL (Doc. 395)

                                             I.

       This is a fraud case. All pretrial matters have been referred to the magistrate

judge. (Doc. 229) A group of defendants, identified in the record as the Elite Defendants,

filed a motion to compel the deposition of another defendant, Jayson Rosett. (Doc. 382).

On January 17, 2019, the magistrate judge held a hearing and granted the motion. An

order followed. (Doc. 395).

       Before the Court are Rosett’s objections to the order (Doc. 393) to which the Elite

Defendants have responded (Doc. 394). For the reasons that follow, the objections will

be denied.

                                             II.

       When a party files timely objections to a magistrate judge's opinion and order

concerning a non-dispositive matter, the district judge “must consider [these] objections
and modify or set aside any part of the order that is clearly erroneous or is contrary to

law.” Fed. R. Civ. P. 72(a).

       A district court must conduct a de novo review of the parts of a magistrate judge's

report and recommendation to which a party objects. 28 U.S.C. § 636(b)(1). The district

"court may accept, reject, or modify, in whole or in part, the findings or recommendations

made by the magistrate" judge. Id.

                                               III.

       Having reviewed the magistrate judge’s order in light of Rosett’s objections, the

Court is satisfied that the magistrate judge did not clearly err in granting the Elite

Defendants’ motion to compel. Specifically, despite Rosett’s contentions to the contrary,

the magistrate judge did consider the issue of prejudice to both sides and after careful

consideration, found that the deposition should go forward. As the magistrate judge

explained: “further delay gives little assurance that Rosett will be more willing to testify in

the future than he is at present. . . . and . . . there may be a host of subjects which the

Elite Defendants wish to explore with Rosset in deposition at this time for which he does

not (or cannot in good faith) assert the Fifth Amendment.” (Doc. 385 at p. 3).

       Accordingly, Rosett’s objections to the magistrate judge’s order is DENIED. The

magistrate judge’s order is AFFIRMED.

       SO ORDERED.


                                                      S/Avern Cohn
                                                      AVERN COHN
                                                      UNITED STATES DISTRICT JUDGE

Dated: 1/18/2019
      Detroit, Michigan


                                               2
